Citation Nr: 0122183	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,786.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to 
July 1984, and July 1991 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$2,786.00 on the basis that recovery would not be against 
equity and good conscience.  The veteran testified at a 
hearing at the RO in March 2001.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See also 66 Fed. Reg. 45,6230-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In order to 
ensure that the veteran in this case is afforded all the 
protections of the VCAA, as implemented by VA, a remand is 
required.  

A review of the record indicates that, in November 1999, the 
veteran was awarded service-connected compensation with a 
combined evaluation of 60 percent.  By letter dated in 
November 1999, the RO advised the veteran that the law did 
not allow him to receive full payment of both military 
retired pay and VA compensation.  Consequently, the RO 
informed him that it would withhold some or all of his 
compensation until November 1, 1999, to prevent double 
payment and provide the military time to start withholding 
part or all of the veteran's retirement pay.  The RO further 
advised the veteran that, after the military informed the RO 
how much retirement the veteran had been receiving, the RO 
would review the veteran's case.

Thereafter, by letter dated in July 2000, the RO informed the 
veteran that they proposed to stop payments effective 
February 1, 2000, in light of information received from the 
U.S. Coast Guard reflecting a $2,786.00 overpayment.  The RO 
noted that the overpayment was created because the veteran 
had received VA disability compensation and the full amount 
of his U.S. Coast Guard retired pay from November 1, 1999 
through February 29, 2000.  In October 2000, the RO indicated 
that the debt was to be increased by $935.00 to cover an 
additional month of overpayment.

In a written statement, received in September 2000, the 
veteran's representative requested assistance in submitting a 
request for a waiver regarding the alleged indebtedness in 
the amount of $2,786.00.  The representative also indicated 
that the veteran had requested a complete explanation of the 
overpayment including clarification on how it was determined.  
This written statement was construed by the RO as a request 
for a waiver of recovery of an overpayment, and the Committee 
subsequently denied this claim in a December 2000 decision. 
The veteran thereafter submitted a timely appeal regarding 
his request for waiver.  (By a March 2001 statement of the 
case, the RO indicated that the additional $935.00 amount 
identified in October 2000 as additional overpayment would no 
longer be considered part of an overpayment.)

The issue presently on appeal has been adjudicated solely as 
a claim of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$2,786.00.  However, the record indicates that the veteran, 
through his representative, has challenged the validity of 
the debt.  Specifically, in a written statement, received in 
August 2001, the veteran's representative asserted that the 
overpayment was the result of the veteran receiving 
simultaneously service-connected disability compensation and 
military retirement payment.  The representative argued that 
the validity of the indebtedness was at issue, because the 
creation of the debt was the result of VA administrative 
error.  The representative also pointed out that the validity 
of the indebtedness issue must be addressed before the Board 
may proceed to the issue of entitlement to waiver of recovery 
of an overpayment of service-connected compensation benefits 
in the amount of $2,786.00.  The Board agrees with the 
veteran's representative.

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that, where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98 
(April 24, 1998).  In light of this requirement, as well as 
the duty to assist, the question of validity of the asserted 
debt in the amount of $2,786.00 must be determined before 
reviewing the veteran's application for a waiver of the 
alleged debt.  See Schaper, 1 Vet. App. at 434- 435; see also 
VAOGCPREC 6-98.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA compensation benefits 
in the amount of $2,786.00 was proper.  
In the event that an overpayment remains, 
a written audit should be prepared and 
inserted in the claims files, and copies 
provided to the veteran and his 
representative, if any.  The RO should 
state the amount due and paid, the 
amounts paid by the service department in 
retired pay, and explain how the amount 
of the overpayment was calculated.  The 
question of whether an additional $935.00 
beyond the $2,786.00 is properly part of 
the debt owed should be explained in 
detail.  

3.  The RO should request that the 
veteran submit a current Financial Status 
Report listing all monthly income, 
monthly expenses, and assets, including 
all unreimbursed medical expenses.  This 
information should be sought for the 
veteran's current situation and for the 
year 2000.

4.  If the issue of whether the 
overpayment of VA compensation benefits 
was properly created is not resolved in 
the veteran's favor, the Committee should 
again formally consider the veteran's 
request for a waiver of the recovery of 
overpayment of VA compensation benefits.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued which addresses all 
relevant evidence and applicable law.  
The SSOC should specifically address the 
validity of any debt, and include a clear 
and concise explanation of how the dollar 
amount of any overpayment was calculated.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

